Exhibit 10.12

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This Amendment to the Employment Agreement (the “Amendment”) by and between IPC
THE HOSPITALIST COMPANY, INC, a Delaware corporation (“Company”) and Devra G.
Shapiro (“Employee”), serves to modify by mutual consent the Second Amended and
Restated Employment Agreement between Company and Employee which was effective
August 5, 2009 (the “Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

  1. Article 1.2 - Term is hereby deleted in its entirety and replaced as
follows:

The term of employment under this agreement shall continue in force through
March 31, 2013, at which time it may be extended by mutual consent of both
parties.

 

  2. Section 1.3.1 – Service with the Company and Section 1.3.2 – Service with
Subsidiaries and other Affiliates.

“Chief Financial Officer” shall be replace with “Chief Administrative Officer”

 

  3. Section 1.4 – Compensation

Strike “but the Base Salary (including any previously approved increase) may not
be decreased as long as Employee remains a full-time employee of the Company”
and add “the Base Salary of the Employee shall be reduced by mutual consent of
the Company and Employee following a transition period, but in no case prior to
March 1, 2012.”

 

  4. Section 1.6.1 – Vacation

Add “On February 29, 2012, Employee’s accrued vacation shall be paid in a lump
sum at the current base salary rate of $350,000 and she shall not accrue
vacation or sick leave for the remaining term of her employment.”

 

  5. Section 1.6.4 – Facilities shall be deleted in its entirety and replaced as
follows:

Employee shall be permitted to work from a home office out of the State of
California and shall be entitled to reasonable travel and living expenses at
such times as she is working at the Company headquarters in North Hollywood,
California.



--------------------------------------------------------------------------------

  6. Section 3.1 – Termination shall be deleted in its entirety and replaced as
follows:

The Term and Employee’s employment (a) shall automatically terminate immediately
upon Employee’s death, (b) may be terminated at any time by the Board as set
forth herein for Cause (as defined in Section 3.2.2) or by reason of Employee’s
Permanent Disability (as defined in Section 3.3.2), upon written notice to
Employee, or (d) may be terminated at any time by Employee in accordance with
Section 3.4. Employee’s employment shall not be terminated by the Board without
cause prior to March 31, 2013.

 

  7. Section 3.3.1. – Separation Benefits

“for a period of twelve (12) months” shall be deleted and replace by “until
March 31, 2013”.

 

  8. Article 3.5 – Termination by Employee for Good Reason or by Company without
Cause shall be deleted in its entirety.

 

COMPANY    

IPC THE HOSPITALIST COMPANY, INC.,

a Delaware corporation

    By:  

/s/ Adam D. Singer, M.D.

    Title:  

Chief Executive Officer

EMPLOYEE    

/s/ Devra G. Shapiro

    DEVRA G. SHAPIRO

Date: November 1, 2011